Exhibit 10.1

 

Datalink Corporation

2011 Incentive Compensation Plan

 

Deferred Stock Unit Master Agreement

(2014 Awards)

 

This is a Deferred Stock Unit Master Agreement (the “Agreement”), effective as
of                             , 2014, between Datalink Corporation, a Minnesota
corporation (the “Company”), and you,
                                                .  Any capitalized term used but
not defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.

 

Background

 

A.  The Company maintains the Datalink Corporation 2011 Incentive Compensation
Plan (the “Plan”).  Under the Plan, the Board has the authority to determine
Awards and administer the Plan with respect to Awards involving Non-Employee
Directors.

 

B.  The Board has determined that for fiscal year 2014, Non-Employee Directors
will be entitled to elect to receive (i) quarterly awards of Deferred Stock
Units (“DSUs”), each of which represents the right to receive one share of the
Company’s common stock, in lieu of some or all of the quarterly installments of
the annual cash retainer that the director would otherwise be entitled to
receive during the year, and/or (ii) the equity component of his or her 2014
annual retainer in the form of DSUs rather than in shares of Restricted Stock.

 

C.  You have elected to receive in the form of DSUs           % of each
quarterly installment of the the annual cash retainer for non-employee directors
to which you would otherwise be entitled for service as a Datalink director
during 2014.  The number of DSUs that will be subject to each of these quarterly
DSU Awards (each a “Quarterly DSU Award”) will be determined by dividing the
amount of the cash retainer you would otherwise have received as of the end of
each quarter by the Fair Market Value of a share of the Company’s common stock
as of the last day of such quarter, which shall be the Grant Date of such
Quarterly DSU Award.

 

D.  You have also elected to receive an award of 6,000 DSUs (the “Equity DSU
Award” and, together with the Quarterly DSU Awards, the “2014 DSU Awards”) in
lieu of the award of 6,000 shares of Restricted Stock to which you would
otherwise have been entitled as the equity component of your 2014 annual
retainer.

 

E.  Each 2014 DSU Award will be evidenced by a Grant Notification in the form
attached hereto as Exhibit A, and each such Grant Notification when issued by
the Company will be incorporated into and made a part of this Agreement.  The
terms and conditions of each 2014 DSU Award are set forth in this Agreement,
including the applicable Grant Notification, and in the attached Plan document.

 

Terms and Conditions of 2014 DSU Awards

 

1.             Grant.  Subject to Sections 7 and 8 below, (i) as of the last day
of each calendar quarter during 2014, you will be granted a Quarterly DSU Award
involving the number of DSUs specified in the applicable Grant Notification; and
(ii) as of the date of the Company’s 2014 annual meeting of shareholders, you
will be granted an Equity DSU Award if your service as a Company director will

 

--------------------------------------------------------------------------------


 

continue after such annual meeting.  Each DSU will represent the right to
receive one Share of the Company’s common stock.  The DSUs granted to you will
be credited to an account in your name maintained by the Company, with
subaccounts for the DSUs subject to the Quarterly DSU Awards and to the Equity
DSU Award.  This account shall be unfunded and maintained for book-keeping
purposes only, with the DSUs simply representing an unfunded and unsecured
obligation of the Company.

 

2.             Restrictions on DSUs.  Prior to settlement of the DSUs in
accordance with Section 5, the DSUs subject to this Agreement may not be sold,
assigned, transferred, exchanged or encumbered other than by will or the laws of
descent and distribution.  Any attempted transfer in violation of this Section 2
shall be of no effect.

 

3.             No Stockholder Rights.  The DSUs subject to this Agreement do not
entitle you to any rights of a stockholder of the Company’s common stock.  You
will not have any of the rights of a stockholder of the Company in connection
with the grant of DSUs subject to this Agreement unless and until Shares are
issued to you upon settlement of the DSUs as provided in Section 5.

 

4.             Vesting of DSUs.  The DSUs subject to Quarterly DSU Awards are
100% vested as of their respective Grant Dates.  The Equity DSU Award will vest
and become non-forfeitable as to 1,500 of the DSUs subject to the Award on each
of June 30, 2014, September 30, 2014, December 31, 2014 and March 31, 2015 so
long as your Service to the Company as a director has not previously ended.

 

5.             Settlement of DSUs.  The Company shall cause to be issued and
delivered to you, or to your designated beneficiary or estate in the event of
your death, one Share in payment and settlement of each vested DSU subject to
this Agreement as soon as administratively practicable (but no more than 60
days) following a termination of your Service that constitutes a “separation
from service” as such term is defined for purposes of Code Section 409A.
 Delivery of Shares in settlement of a 2014 DSU Award shall be effected by an
appropriate entry in the stock register maintained by the Company’s transfer
agent with a notice of issuance provided to you, or by the electronic delivery
of the Shares to a brokerage account you designate, and shall be subject to
compliance with all applicable legal requirements, including compliance with the
requirements of applicable federal and state securities laws.

 

6.             Dividend Equivalents.  If a cash dividend is declared and paid by
the Company with respect to its common stock, you will be credited as of the
applicable dividend payment date with an additional number of DSUs (the
“Dividend DSUs”) equal to (i) the total cash dividend you would have received if
your then outstanding DSUs (including any previously credited Dividend DSUs) had
been actual Shares, divided by (ii) the Fair Market Value of a Share as of the
applicable dividend payment date (with the quotient rounded down to the nearest
whole number).  Dividend DSUs will be credited to the Quarterly DSU Award and
Equity DSU Award subaccounts as applicable.

 

7.             Termination of Service and Future Awards.  Upon termination of
your Service with the Company as a director, you will immediately forfeit all
unvested DSUs subject to the Equity DSU Award and you will no longer be entitled
to receive any additional Quarterly DSU Awards pursuant to this Agreement.

 

8.             Change in Control.  Upon a Change in Control within the meaning
of Section 2(f)(3) of the Plan, you will no longer be entitled to receive any
additional Quarterly DSU Awards pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 

9.             Changes in Capitalization.  If an “equity restructuring” (as
defined in Section 14(a) of the Plan) occurs that causes the per share value of
the Shares to change, the Board shall make such equitable adjustments to any DSU
subject to this Agreement as are contemplated by Section 14(a) of the Plan in
order to avoid dilution or enlargement of your rights hereunder.  The Board may
make such equitable adjustments to any DSU subject to this Agreement as and to
the extent provided in Section 14(a) of the Plan in connection with other
changes in the Company’s capitalization contemplated by Section 14(a) of the
Plan.

 

10.          Interpretation of This Agreement.  All decisions and
interpretations made by the Board with regard to any question arising hereunder
or under the Plan shall be binding and conclusive upon you and the Company.  If
there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern.

 

11.          Discontinuance of Service.  Neither this Agreement nor any 2014 DSU
Award shall confer on you any right with respect to continued Service with the
Company or any of its Affiliates, nor interfere in any way with the right of the
Company or any Affiliate to terminate such Service.

 

12.          DSU Awards Subject to Plan.  The 2014 DSU Awards are granted
pursuant to the Plan, the terms of which are hereby made a part of this
Agreement.  This Agreement (including any Grant Notifications issued hereunder)
shall in all respects be interpreted in accordance with the terms of the Plan. 
If any terms of this Agreement or any Grant Notification issued hereunder
conflict with the terms of the Plan, the terms of the Plan shall control, except
as the Plan specifically provides otherwise.  This Agreement (including any
Grant Notifications issued hereunder) and the Plan constitute the entire
agreement of the parties with respect to the 2014 DSU Awards and supersede all
prior oral or written negotiations, commitments, representations and agreements
with respect thereto.

 

13.          Obligation to Reserve Sufficient Shares.  The Company shall at all
times during the term of this Agreement and the 2014 DSU Awards issued hereunder
reserve and keep available a sufficient number of Shares to satisfy this
Agreement.

 

14.          Binding Effect.  This Agreement shall be binding in all respects on
your heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

15.          Choice of Law.  This Agreement is entered into under the laws of
the State of Delaware and shall be construed and interpreted thereunder (without
regard to its conflict of law principles).

 

You and the Company have executed this Agreement as of the date specified at the
beginning of this Agreement.

 

PARTICIPANT

DATALINK CORPORATION 

 

 

 

 

 

 

By

 

 

 

Its

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Datalink Corporation

2011 Incentive Compensation Plan

Deferred Stock Unit Master Agreement

 

Grant Notification

 

Datalink Corporation (the “Company”), pursuant to its 2011 Incentive
Compensation Plan (the “Plan”) and a Deferred Stock Unit Master Agreement (2014
Awards) dated                           , 2014 (the “Master Agreement”) between
the Company and you, the Participant named below, hereby grants to you an award
of Deferred Stock Units (“DSUs”), each such DSU representing the right to
receive one share of the Company’s common stock.  The terms and conditions of
this 2014 DSU Award are set forth in this Grant Notification, the Master
Agreement, and the Plan document, and these documents set forth the entire
agreement between you and the Company regarding the grant to you of the number
of DSUs shown in the table below.

 

Name of Participant:

 

 

Number of Units:

 

Grant Date:

Vesting Schedule:

 

 

 

Vesting Date

 

Percentage of Units That Vest

 

[For Quarterly DSU Awards:]

 

 

 

Grant Date

 

100

%

 

 

 

 

[For an Equity DSU Award:]

 

 

 

June 30, 2014

 

25

%

September 30, 2014

 

25

%

December 31, 2014

 

25

%

March 31, 2015

 

25

%

 

 

 

DATALINK CORPORATION

 

 

 

 

 

By

 

 

 

Its

 

 

--------------------------------------------------------------------------------